[Cite as Hunt Eng., L.L.C. v. Ohio Environmental Protection Agency, 2022-Ohio-3557.]




 HUNT ENGINEERING, LLC                                 Case No. 2022-00243PQ

        Requester                                      Judge Patrick E. Sheeran

        v.                                             JUDGMENT ENTRY

 OHIO ENVIRONMENTAL PROTECTION
 AGENCY

        Respondent

        {¶1} On August 23, 2022, a Special Master issued a Report and Recommendation
(R&R) in this public-records case. The Special Master
        recommends the court dismiss the claim for production of a privilege log for
        failure to state a claim for which relief may be granted. The Special Master
        recommends the court find that respondent failed to properly raise the
        defense of ambiguity or overbreadth as required by R.C. 149.43(B)(2). The
        Special Master recommends the court deny the claim for production of
        records for failure of proof by clear and convincing evidence that additional
        responsive records exist. The Special Master further recommends the court
        find that three months between each of requester’s revised requests and
        the first production of records was an unreasonable period of time in
        violation of R.C. 149.43(B)(1). It is recommended that costs be assessed
        equally between the parties.
(R&R, 10-11.)
        {¶2} Neither party has timely objected to the Report and Recommendation, as
permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2), if neither party timely
objects to a special master’s report and recommendation, then this Court is required to
“promptly issue a final order adopting the report and recommendation, unless it
Case No. 2022-00243PQ                         -2-                                    ENTRY


determines that there is an error of law or other defect evident on the face of the report
and recommendation.”
         {¶3} Upon review, the Court determines that there is no error of law or other defect
evident on the face of the Report and Recommendation. The Court therefore adopts the
Report and Recommendation in accordance with R.C. 2743.75(F)(2).                   Because
Respondent denied Requester access to public records in violation of R.C. 149.43(B),
Requester is entitled to recover from Respondent the amount of the filing fee of twenty-
five dollars and any other costs associated with the action that are incurred by Requester,
excepting attorney fees. Court costs are assessed equally to Requester and Respondent.
The Clerk shall serve upon all parties notice of this judgment and its date of entry upon
the journal.




                                            PATRICK E. SHEERAN
                                            Judge

Filed September 13, 2022
Sent to S.C. Reporter 10/6/22